 


114 HRES 693 IH: Amending the Rules of the House of Representatives to establish the Permanent Select Committee on Oversight of the Executive Branch.
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 693 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2016 
Mr. Yoho (for himself and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to establish the Permanent Select Committee on Oversight of the Executive Branch. 
 
 
 
1.Permanent Select Committee on Oversight of the Executive Branch 
(a)EstablishmentRule X of the Rules of the House of Representatives is amended by adding at the end the following new clause:   Permanent Select Committee on Oversight of the Executive Branch12.  (a)There is hereby established the Permanent Select Committee on Oversight of the Executive Branch (hereinafter referred to as the Select Committee). 
(b) 
(1)The Speaker shall appoint 12 Members to the Select Committee, five of whom shall be appointed after consultation with the minority leader. (2)The Speaker shall designate one Member to serve as chair of the Select Committee, and the minority leader shall designate one Member to serve as ranking minority member of the Select Committee. 
(3)Any vacancy in the Select Committee shall be filled in the same manner as the original appointment. (4)The Select Committee shall enlist the assistance of a Special Task Force established by the Federal Bureau of Investigation, for the sole purpose of assisting the Select Committee in its investigations. 
(c)The Select Committee shall investigate allegations of misconduct by officials of the executive branch. The Select Committee shall not have legislative jurisdiction. (d) (1)Notwithstanding clause 3(m) of rule X, the Select Committee is authorized to study the sources and methods of entities described in clause 11(b)(1)(A) of rule X insofar as such study is related to the matters described in paragraph (c). 
(2)Clause 11(e) and the first sentence of clause 11(f) of rule X (relating to the Permanent Select Committee on Intelligence) shall apply to the Select Committee. (3)Rule XI applies to the Select Committee except as follows: 
(A)Clause 2(a) of rule XI shall not apply to the Select Committee. (B)Clause 2(g)(2)(D) of rule XI shall apply to the Select Committee in the same manner as it applies to the Permanent Select Committee on Intelligence. 
(C)Pursuant to clause 2(h) of rule XI, two Members of the Select Committee shall constitute a quorum for taking testimony or receiving evidence and one-third of the Members of the Select Committee shall constitute a quorum for taking any action other than one for which the presence of a majority of the Select Committee is required. (D)The chair of the Select Committee may authorize and issue subpoenas pursuant to clause 2(m) of rule XI in the investigation and study conducted pursuant to section 3 of this resolution, including for the purpose of taking depositions, as is deemed necessary in the pursuit of truth and justice for the American people. 
(E) 
(i)The chair of the Select Committee, upon consultation with the ranking minority member, may order the taking of depositions, under oath and pursuant to notice or subpoena, by a Member of the Select Committee or a counsel of the Select Committee. (ii)Depositions taken under the authority prescribed in this subdivision shall be governed by the procedures submitted by the chair of the Committee on Rules for printing in the Congressional Record. 
(F)The chair of the Select Committee may, after consultation with the ranking minority member, recognize— (i)Members of the Select Committee to question a witness for periods longer than five minutes as though pursuant to clause 2(j)(2)(B) of rule XI; and 
(ii)staff of the Select Committee to question a witness as though pursuant to clause 2(j)(2)(C) of rule XI.. (b)Funding for One Hundred Fourteenth Congress (1)Payment of expensesThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the expenses of the Permanent Select Committee on Oversight of the Executive Branch established under clause 12 of rule XI of the Rules of the House of Representatives (as added by subsection (a)) during the One Hundred Fourteenth Congress. 
(2)VouchersPayments under this subsection shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. (3)RegulationsAmounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
 
